Citation Nr: 1622289	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  12-18 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating greater than 30 percent for service-connected anxiety disorder prior April 22, 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran completed an honorable career in the U.S. Air Force, serving on active duty from May 1976 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted a 70 percent rating for the Veteran's service-connected anxiety disorder effective April 22, 2009.  This appeal is limited to the issue of whether a rating higher than 30 percent may be assigned prior to April 2009.

The Veteran testified at a hearing before the undersigned in February 2016.  A transcript is of record. 


FINDINGS OF FACT

1. A July 2006 VA treatment record reflects worsening of the Veteran's service-connected anxiety disorder manifested by symptoms such as "intense" emotions with mood swings, mind racing which affected her concentration and caused errors at work, and engaging in many activities at the same time or starting different tasks at the same time without being able to stop; a Global Assessment of Functioning (GAF) score of 49 was assigned, indicating a more severe level of disability compared with previous GAF scores of 55 or higher. 

2. From July 2006 through December 2008, the Veteran's service-connected anxiety disorder was manifested by reduced reliability and productivity due to symptoms such as disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.

3. Prior to January 2009, the Veteran's service-connected anxiety disorder was not productive of symptoms equivalent in severity to suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control such as unprovoked irritability with periods of violence, spatial disorientation, neglect of personal appearance and hygiene, or difficulty in adapting to stressful circumstances such as inability to establish and maintain effective relationships.

4. As of January 2009, there was an ascertainable increase in severity of the Veteran's service-connected anxiety disorder, including symptoms equivalent in severity to near-continuous depression affecting the ability to function independently, appropriately and effectively, with deficiencies in most areas. 


CONCLUSIONS OF LAW

1. The July 2006 VA treatment record constitutes a claim for an increased rating for the Veteran's service-connected anxiety disorder.  38 U.S.C.A. §§ 501, 5110 (West 2014); 38 C.F.R. § 3.157 (2015). 

3. From July 2006 through December 2008, the criteria for a rating of 50 percent, but no higher, for anxiety disorder are satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 4.3, 4.16, 4.130, Diagnostic Code 9400 (2015).  

4. As of January 2009, the criteria for a rating of 70 percent for anxiety disorder are satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 4.3, 4.16, 4.130, Diagnostic Code 9400 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

An April 2009 letter notified the Veteran of VA's general criteria for rating service-connected disabilities and assigning an effective date, provided examples of the types of evidence that could support entitlement to a higher rating, and also provided notice of the Veteran's and VA's respective responsibilities for obtaining relevant records and other evidence.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, the duty to notify is satisfied.  

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records identified by her have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  She has not identified any other records or evidence she wished to submit or have VA obtain.  

Additionally, a VA examination was performed in June 2009 that includes consideration of the Veteran's medical history and sets forth all pertinent findings, such that the Board is able to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  As this appeal concerns the evaluation of the Veteran's anxiety disorder prior to April 2009, further examination is not warranted.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Accordingly, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Analysis

The Veteran seeks a rating greater than 30 percent for her service-connected anxiety disorder prior to April 2009.  Specifically, as reflected in her June 2010 notice of disagreement (NOD), June 2012 substantive appeal, and February 2016 hearing testimony before the undersigned, she states that the VA treatment records show worsening of her anxiety disorder as early as July 2006.  For the following reasons, the Board finds that entitlement to a rating of 50 percent effective July 2006 is established, and a rating of 70 percent established as of January 2009, but no earlier. 

VA has adopted a Schedule for Rating Disabilities (Rating Schedule) to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Rating Schedule represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Diagnostic codes listed in the Rating Schedule identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In such claims, VA considers the level of disability for the period beginning one year prior to the claim for a higher rating to determine whether and when an ascertainable increase has occurred.  See Hart, 21 Vet. App. at 509 (noting that "the relevant temporal focus" is on "the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim"); Hazan v. Gober, 10 Vet. App. 511, 519 (1992); 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

Prior to April 2009, the Veteran's anxiety disorder had been rated as 30 percent disabling since September 1998.  She submitted an informal claim for an increased rating in April 2009, and the RO granted a 70 percent rating effective the date of receipt of this claim in the June 2009 rating decision.  The issues are whether an earlier date of claim may be established and, if so, whether and when there is sufficient evidence of an ascertainable increase in disability so as to warrant a higher rating or ratings prior to April 2009.  

VA law provides, in pertinent part, that the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, an increased rating may be awarded up to one year prior to receipt of the claim if the evidence shows an increase in disability at that time.  38 C.F.R. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Hart, 21 Vet. App. at 509-10.  For this purpose, the evidence must show that the increase in disability was sufficient to warrant a higher rating under the rating criteria.  Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining the proper date for an increased rating requires (1) a determination of the date of the receipt of the claim for the increased rating and (2) a review of all the evidence of record since one year prior to the date of claim to determine when an increase in disability was "ascertainable" in terms of meeting or more nearly approximating the criteria for a higher rating.  See id. at 521.

With respect to the date of claim, a specific claim in the form prescribed by the VA Secretary must be filed in order for benefits to be paid to any individual under VA law.  38 U.S.C.A. §§ 501, 5101 (West 2014); 38 C.F.R. § 3.151 (2015).  Effective prior to March 2015, VA regulation provided that any communication or action, indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155(a) (2015); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  Id.  Although this regulation is no longer extant, because it was in effect during the pendency of this appeal, it is applicable to the present case.

Also effective prior to March 2015, VA regulation provided, in relevant part, that a report of examination, treatment, or hospital admission by VA will be accepted as the date of receipt of claim for increased benefits when it pertains to a disability for which service connection has previously been established.  38 C.F.R. § 3.157.  In order to qualify as an informal claim under § 3.157, the VA report in question must (1) identify a specific, particular examination and the date of such examination, and (2) must indicate that the disability has worsened since the last time it was evaluated.  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011), aff'd 724 F.3d 1325 (Fed. Cir. 2013).  

Unlike other informal claims, there is no requirement that an intent to file a claim be shown under § 3.157.  Although this regulation is no longer extant, because it was in effect during the pendency of this appeal, it is applicable to the present case.

Since 1992, records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The evaluation of the Veteran's anxiety disorder was not adjudicated between an October 1998 rating decision, which granted an increased rating of 30 percent, and the June 2009 rating decision.  Since the October 1998 rating decision was issued that last evaluated the Veteran's anxiety disorder, the record does not show intent to file a claim for an increased rating, whether formal or informal, prior to April 2009.  See 38 C.F.R. §§ 3.151, 3.155.  No evidence, including statements, private treatment records, or VA treatment records, was submitted or generated (in the case of VA treatment records, which are constructively in the file) within one year of the October 1998 rating decision, and that decision was not appealed.  See 38 C.F.R. § 3.156(b) (2015) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period," and thus prevents an initial determination from becoming final); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2015) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered"); see also 38 C.F.R. § 20.200 (2015) (setting forth requirements for filing an appeal).  Accordingly, the October 1998 rating decision is final, and therefore an earlier date of claim cannot be established on the basis that it was not final, such as under § 3.156(b).  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015). 

The record does not reflect intent to file a claim for an increased rating until April 2009, the claim from which the June 2009 rating decision stems.  Prior to April 2009, the Veteran did not submit any non-VA treatment records, such as from a private physician or a State institution, that might satisfy the requirements of a claim under 38 C.F.R. § 3.157 since the October 1998 rating decision was issued.  Thus, the only possible basis for an earlier date of claim would be a finding that a VA treatment record dated prior to April 2009 indicated worsening of the Veteran's service-connected psychiatric disability based on examination so as to constitute a claim under § 3.157.  

Accordingly, the Board must consider whether and when the VA treatment records dated since January 2001-when the Veteran initially transferred care to VA after the October 1998 rating decision was issued-indicate a worsening of her anxiety disorder so as to warrant a rating higher then 30 percent prior to April 2009 and, if so, what that rating should be.  In order to make this determination, the Board must review the rating criteria applicable to psychiatric disabilities, which is discussed in the following paragraphs. 

The Veteran's anxiety disorder has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9400, which pertains to generalized anxiety disorder.  With the exception of eating disorders, all mental health disorders, including generalized anxiety disorder, are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9400.  Under the General Rating Formula, a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  

(The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  Id.)

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2015); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula.  See Vazques-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas") (emphasis added).  

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).  The Board notes that GAF scores are not used in the DSM-V.  However, as the DSM-IV is applicable to the present appeal, it is appropriate to consider GAF scores as a factor in assessing the severity of the Veteran's psychiatric disorder. 

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

In order to assess whether and when the VA treatment records indicated a worsening of the Veteran's anxiety disorder prior to April 2009 so as to constitute a claim for an increased rating under § 3.157, the Board must compare them with what the evidence of record showed at the time it was last evaluated in October 1998. 

In May 1997, the Veteran underwent counseling by S.W., a licensed clinical social worker.  The intake record reflects that the Veteran reported feeling sad most of the time but no other symptoms of depression.  She appeared to have an adjustment disorder with mixed emotions.  She had been employed for ten months as a service representative.  She stated that she "overreacts" to everything, had difficulty completing tasks, and experienced some confusion and lack of concentration.  On mental status examination, she was spontaneous and had a broad affect, reported sleeping well, had a good appetite, and exhibited no evidence of a thought disorder.  She had pressured speech, and fair judgment and insight.  The clinical impression was that the Veteran felt sad but did not have depressive symptoms.  She was assigned a GAF score of 80. 

A September 1997 VA examination report reflects that the Veteran worried a lot, "more days than not," with "no control over this worry."  She felt tense and reported difficulty with concentration.  At times she felt depressed, hopeless, helpless, and worthless.  She stated that she had a tendency to be perfectionistic, liking to do things in order and having trouble throwing away old objects, even when they had no sentimental value.  She reported being "very concerned about details," and spending too much time organizing things.  She felt very tense about finishing her tasks.  She reported having a difficult time adjusting to her new job after retiring from military service.  On examination, the Veteran's affect was slightly constricted and her mood anxious.  Her memory for immediate, recent, and remote events was intact.  She had mild difficulty with attention and concentration.  She had good insight and judgment.  Her speech was clear and coherent, with no blocking, flight of ideas, loosening of associations, tangentiality, or circumstantiality.  The examiner diagnosed generalized anxiety disorder, and assigned a GAF score of 65 to 70.  The examiner characterized it as mild.  An axis II diagnosis of obsessive-compulsive personality traits was also rendered. 

In a July 1998 substantive appeal (VA Form 9), the Veteran stated that she had frequent anxiety attacks when placed in an uncomfortable stressful situation.  She stated that her anxiety attacks were manifested physically by shortness of breath and rapid heart palpitations.  

In an August 1998 letter, the Veteran's treating therapist, S.W., stated that the Veteran had been receiving outpatient treatment by her intermittently since May 1997 for symptoms of anxiety, stress, and depression.  The long-term effects of this illness were short and long-term memory loss which caused her some difficulties in her personal relationships and job performance, especially under increased stress.  The letter further states that when under increased stress, the Veteran also experienced some impaired judgment, causing conflict between herself and others, although she managed to remain gainfully employed. 

The October 1998 rating decision assigned a 30 percent rating for the Veteran's anxiety disorder based on the above evidence.  

The earliest VA treatment record after the October 1998 rating decision is dated January 2001, and reflects that the Veteran was transferring her medical care to VA at this time.  She reported a history of depression and anxiety, and was "currently doing well" on medication.  She had no complaints, was sleeping well, and had a good appetite and general level of functioning.  On examination, she was alert, oriented, and pleasant.  Her mood was "getting better."  The treating psychiatrist assigned a GAF score of 66. 

A May 2001 VA treatment record reflects that the Veteran was less depressed and had some anxiety "on and off."  She was assigned a GAF score of 66 to 68.  

A March 2002 VA treatment record reflects that the Veteran was "doing well, sleeping fine, and hopeful that she [would] be moving up the ladder in her career."  No abnormalities were noted on examination.  She reported some depression and lack of motivation "on and off."  She exhibited normal cognitive functioning.  A GAF score of 67 was assigned. 

An October 2002 VA treatment record reflects similar findings.  The Veteran reported some anxiety and stress related issues and requested medication for these symptoms.  No abnormalities were noted on examination.  The dosage of one of her psychiatric medications was increased, and she was also prescribed a new medication for anxiety.  

An April 2003 VA treatment record reflects that the Veteran was "doing very well," had started to exercise, and sleeping fine.  She stated that some days her mood was depressed and she had to push herself.  A GAF score of 68 was assigned.  

A September 2003 VA treatment record again reflects that the Veteran was "doing very well," sleeping well, and that her energy level was good.  She was coping with "immense stress at work."  A GAF score of 70 was assigned. 

A March 2004 VA treatment record reflects that the Veteran was seen for an initial evaluation by a new VA psychiatrist at a different VA facility.  At this time, she provided a history of being very depressed and crying a lot after a divorce (the record shows that the divorce occurred in 1996, as reflected in a July 2006 VA treatment record, which indicates that these were not current or recent symptoms at the time of the March 2004 treatment).  She stated that most of her difficulties were with anxiety.  On examination, the Veteran's mood was anxious.  Her memory for recent and remote events was intact.  Her insight and judgement were intact.  Her attention and concentration were adequate.  She was assigned a GAF score of 55. 

An April 2004 VA treatment record reflects that the Veteran stopped taking all of her psychiatric medications right after her March 2004 treatment, and since then felt that her daytime anxieties had increased and sleep became disturbed.  She denied any episodes of crying or sadness.  No abnormalities were noted on observation.  She was assigned a GAF score of 55. 

A May 2004 VA treatment record reflects that the Veteran began taking new psychiatric medication with "excellent results."  She did not feel anxious the next day.  Her sleep also improved.  A GAF score of 60 was assigned.

A September 2004 VA treatment record reflects that the Veteran felt anxious "with fears in the morning while going to work [sic]."  She felt apprehensive at work.  she had stopped taking one of her psychiatric medications, but then resumed taking it and felt somewhat better.  A GAF score of 55 was assigned. 

A December 2004 VA treatment record reflects that the Veteran continued to feel depressed, finding "no joys," and having "no positive emotions."  She had good results from medication "without becoming anxious at work."  Her sleep was good.  On examination, her mood was dysphoric.  No other abnormalities were noted.  A GAF score of 50 was assigned.

A January 2005 VA treatment record reflects that the Veteran felt better with increased emotional and physical stamina.  She had improved ability to concentrate at her job.  She was doing more things than before.  It was noted that she had an anticipated promotion at work.  A GAF score of 70 was assigned. 

A May 2005 VA treatment record reflects that two months after her previous visit in January 2005, she called the psychiatrist stating that she was crying and "not as good."  Her medication was increased and since then she felt well.  She liked her new job since she saw clients by appointment and felt less stress.  A GAF score of 75 was assigned. 

A September 2005 VA treatment record reflects that the Veteran felt well in general, and reported that her anxiety and depression were well controlled with medication.  She reported getting a promotion at work.  

A December 2005 VA treatment record reflects that the Veteran reported she was not depressed.  However, she had a lot of anxieties.  A GAF score of 65 was assigned. 

A June 2006 entry in the VA treatment records reflects that the Veteran contacted a VA nurse by telephone and stated that her treating psychiatrist was "not working with" her, but instead just increasing her medication which did not seem to be helping.  She was asking for supportive therapy for her anxiety and depression.  

A June 2006 VA treatment record reflects that the Veteran was seen for an initial psychiatric assessment by a new clinician after being referred for triage for evaluation of her anxiety and depression.  She reported that she had gone to a private psychiatrist, who decreased the medication she had been taking and also prescribed new medication.  However, she did not feel well with the new medication and stopped taking it.  She stated that she could "live with depression," but had difficulty coping with anxiety.  She was working and denied any change in appetite, motivation, or energy.  On mental status examination, no abnormalities were noted other than that her mood appeared mildly dysphoric. 

In July 2006, the Veteran was seen for an initial mental health assessment by the VA Mental Health Clinic.  At this time, she reported "intense" emotions, with mood swings from sad to intense or angry with co-workers.  She also reported mind racing which affected her concentration and caused errors in taking numbers on the telephone.  Her energy level was good, although she did not sleep well.  She bought things in a thrift store even when she did not need them and then gave them away.  She would also engage in many activities at the same time or start different tasks at the same time, and could not stop.  She reported chronic depression, isolation, and sadness, but never to the point of immobilization from depression.  The Veteran was diagnosed with bipolar disorder, "provisional mixed," and assigned a GAF score of 49.  She was prescribed new medication at this time.

An August 2006 VA treatment record reflects that the Veteran felt much better with the new medication.  She noticed moderation of her emotions.  Her concentration was better.  Her sleep was also improved.  She still had a problem writing down information "from hearing," but there was slight improvement on her "intensity of task" or taking on many tasks at the same time.  She also stated that her depression was better.  Her anxiety was also "50% better."  She further reported "resolution of urge to buy" things.  A GAF score of 55 was assigned. 

An October 2006 VA treatment record reflects that the Veteran's mood swings had improved, but that she still had depression with crying spells, anxiety, sense of feeling hopeless and helpless, isolation, and poor motivation.  Her energy level was better and she was sleeping well.  A recent stressor was that there was a change of rating of her work performance with criticism from her supervisor that she took a longer time than other workers and "socialized too much."  She was assigned a GAF score of 49.

A December 2006 VA treatment record reflects that the Veteran's hypomania was under control, but that she still felt tearful, with crying spells at times, hopeless, not happy in life, anxious, and afraid of driving or being in crowds.  However, she stayed active, had a good appetite, and slept well.  A GAF score of 49 was assigned.

A February 2007 VA treatment record reflects the Veteran's report that work was better and she felt more comfortable.  She was doing better with a change in medication, but her depression was not in full remission.  She still had a lot of anxiety.  A GAF score of 49 was assigned.

An April 2007 VA treatment record reflects that the Veteran stopped taking all psychiatric medications, and reported that her mind was racing, she was doing many activities at the same time, getting overfamiliar with people, and "intense."  She was not spending and her sleep was better.  She was assigned a GAF score of 49.

A June 2007 VA treatment record reflects that the Veteran experienced improvement in racing thoughts, hyperactivity, and over-emotionality, but still felt depressed.  She continued to work efficiently.  Her concentration was also improved.  A GAF score of 49 was assigned.

An April 2008 VA treatment record reflects that the Veteran was able to function at work, and was "bright in the office, smiling."  She slept well and had a good appetite.  She had normal energy.  She was more depressed during weekend.  A GAF score of 49 was assigned.

A September 2008 VA treatment record reflects that the Veteran had been referred for individual psychotherapy to address current symptoms of avoidance and sadness.  She expressed her wish to work on "anxiety, depression, poor self-esteem, obsessive-compulsive behaviors."  She stated that among her goals was to "learn to deal with stress, get out and try to socialize more, and take breaks and lunch at work."  The Veteran reported that she had noticed her anxiety becoming more problematic after several years of medication treatment for depression.  She reported that currently she would become overwhelmed at the workplace and sometimes experienced paralyzing anxiety.  She enjoyed needle crafts, soap operas, playing with her cats, going to movies and dinner alone or with friends, but lately felt more isolated and hesitate to go out.  On examination, no abnormalities were noted except for an anxious/depressed mood.  It was also noted that the Veteran verbalized a high degree of idealized thinking (black and white, all good or all bad), but the clinical significance of this finding was not discussed.  No abnormalities with regard to thought process or content were noted.  Her cognition appeared intact and her insight and judgment were fair.  A GAF score of 55 was assigned. 

Another September 2008 VA treatment record reflects that the Veteran reported feeling the most distress when leaving work and heading home to be alone.  She expressed anxiety about being around people, but also did not like being alone.  

An October 2008 VA treatment record reflects that doing "exposure therapy" exercises prescribed by her treating psychologist in which she confronted sources of psychological stress, including traumatic memories, both in her imagination and also "in vivo," she felt emotional distress which interfered with her ability to work. 

A November 2008 VA treatment record reflects the Veteran's report that the exposure therapy exercises made her depression much worse.  On examination, no new abnormalities or issues were noted with regard to speech, thought production and content, concentration, memory, judgment, insight, or cognition.  However, her mood was depressed and her affect was "tearful/sobbing."  

A January 2009 VA treatment record reflects that the Veteran was seen for medication management by her psychiatrist.  At this time, she reported that her best friend had passed away, and she was going through bereavement, feeling sad and crying.  There was no change of sleep or appetite.  She reported seeing a psychologist on a few occasions and that initially she was very emotional but then reached a point where both the Veteran and the psychologist thought she was making progress.  She reported that medication helped her depression and mood lability, and improved her confidence, and ability to perform tasks at work.  However, she had to increase the daily dosage for the past six months due to worsening symptoms prior to increasing the dosage.  She still had racing thoughts and a tendency to take on many tasks at the same time, particularly at work, along with other symptoms.  The psychiatrist's assessment was that the Veteran had experienced a "small relapse of bipolar symptoms," but had some improvement when the dosage of her medications was increased.  A GAF score of 49 was assigned.

Another January 2009 VA treatment record reflects that the Veteran was seen for outpatient individual psychotherapy.  She reported that her best friend passed away and that she had not yet come to terms with it.  

A February 2009 VA treatment record reflects that the Veteran reported that she became depressed, had low energy, weeping, low motivation, and "not able to function on the job."  She always had "low swings and no mania or hypomania."  The treating psychiatrist noted that the Veteran's bereavement from the loss of her friend was "still in the picture contributing to [her] down mood."  A GAF score of 49 was assigned.  

A March 2009 VA psychotherapy record reflects that the Veteran "felt so sad, it's been really bad."  The treating psychologist noted that the Veteran placed some emphasis on her "failures" at her job, providing harsh self-criticism that was actively challenged by the psychologist.  The Veteran stated that she was aware of being sometimes overly engaged in the suffering of her clients, and also concerned about being a good listener, at times using more time for client concerns than was practical.  No abnormalities were noted on examination except that the Veteran's mood was depressed.  Her affect was congruent and "wide range."  

Another March 2009 VA treatment record (for psychiatric medication management) reflects that the Veteran had discontinued one of her medications due to side effects of being more depressed, having twitching, tremors, inability to write, and not having a good sense of distance.  She was still labile, tearful, emotional, and not able to accomplish tasks.  It was noted that her anxiety was better with medication.  No abnormalities were noted on examination in terms of factors such as speech, cognition, judgment, and insight.  Her mood was labile and affect appropriate to mood.  The assessment was that the Veteran's labile mood was improved when certain medications were discontinued; she was less weepy but still had low energy, low self-esteem, and poor motivations.  A GAF score of 49 was assigned. 

An April 2009 VA psychotherapy record reflects that the Veteran was seen as a "walk-in," and reported that her depression was worse and was feeling very sedated with reference to medication she was taking.  She stated that she had been crying a lot.  On examination, no abnormalities were noted in terms of speech, appearance, cognition, insight, and judgment.  Her mood was anxious and slightly depressed.  Her affect was congruent with mood.  

An April 2009 VA psychiatric medication treatment record reflects that the Veteran's mood swings were towards depression.  The psychiatrist observed that the Veteran seemed to be psychosomatic about medications, as the Veteran stated that she discontinued one of her medications due to hair loss.  The psychiatrist further observed that the Veteran might be in need of inpatient stabilization to get a clearer picture of side effects of medications versus "overreaction to idea of taking stronger [medications]."  It was noted that the Veteran had a history of hypomania and depression with a poor response to antidepressants. 

VA treatment records dated in April 2009 reflect that the Veteran was in need of admission as an inpatient for medication management due to "exacerbation of Bipolar II [sic]."  She was depressed and her mood was "out of control."  It was noted that observation was needed for her safety during medication adjustment as the Veteran lived alone.  She could not be stabilized on an outpatient basis due to "fear of medications and subjective feelings of side effects."  She had moments of severe depressive swings, weeping, crying, low energy and poor appetite, wailing, racing thoughts, and endorsing side effects of medications she had tolerated in the past.  Her "lethality [was] mildly elevated due to decompositions of affective disorder and severe mood swings."  On observation, the Veteran was depressed and tearful with psychomotor retardation, hopeless, sad, crying, and neglected in her appearance.  Her speech was coherent and relevant but with poverty.  She was assigned a GAF score of 35 and admitted for one week of inpatient psychiatric treatment. 

The June 2009 VA examination report states that "[o]ver the years," the Veteran's depressive symptoms and anxiety symptoms had worsened with personal and work stressors.  The examiner noted that in April 2009 the Veteran had been admitted for inpatient psychiatric treatment at VA (as discussed above) following a "break down" at work when she was having trouble with work pace and volume due to her anxiety and depression, with associated impaired concentration, patience, and work completion, "situations that had not been an insurmountable problem in the past."  The examiner noted that in past months the Veteran had experienced several depressive episodes of crying, helplessness, and hopelessness, and had been distressed by these unprecedented levels of mood dysphoria.  Further, "in recent months," the Veteran had experienced undesired side effects from several psychotropic medications, resulting in voluntary admission in April 2009 for medication adjustments in a controlled environment.  The examiner noted that subsequently, the prescribed outpatient medications partially improved the Veteran's overall mood and anxiety.  However, the Veteran was unable to mentally focus on work and several typical activities of daily living due to "subacute depressive and accentuated chronic anxiety symptoms."  The Veteran had recently seen a private psychiatrist for medication management in June 2009, and noted some gradual improvement in symptoms on the alternate medication regimen.  However, she was still not able to work capably or engage in usual activities as she had in the past.  The examiner found that the Veteran was moderately limited by daily depressed mood and by decreased interest in usual activities, energy, concentration, and self-esteem, as well as constant anxiety of variable intensity.  On examination, no abnormalities were noted with regard to speech, thought process, thought content, attention, judgment, or appearance.  The Veteran's psychomotor activity was fatigued and tense, her mood anxious and depressed, and her affect constricted.  Her remote, recent, and immediate memory were found to be normal.  The examiner noted that although the Veteran stated that she experienced some problems with concentration and memory loss in work and daily activities, her current memory function and concentration on examination were grossly intact.  

In her June 2010 NOD, the Veteran stated that her symptoms became more severe in July 2006, when she began psychiatric treatment at the VA mental health clinic, and therefore sought an effective date of July 2006 for the 70 percent rating.  She then described her symptoms and their severity.  In the June 2012 substantive appeal, the Veteran stated that her anxiety disorder had severely affected her ability to function "in all aspects of [her] daily life" since before July 2006.  She stated that since July 2006 she had received mental health counseling and prescription medication to help control her anxiety disorder.  She further stated that the symptoms she had experienced for years "brought [her] to a mental breakdown" with psychiatric hospitalization in April 2009. 

The Board has carefully reviewed the evidence, and agrees that the July 2006 VA treatment record shows worsening disability based on examination so as to constitute a claim for an increased rating under 38 C.F.R. § 3.157.  This record shows new and more severe symptoms such as "mind racing" causing errors at work and beginning many tasks at the same time without being able to stop.  Moreover, a GAF score of 49 was assigned in this record, indicating a more severe level of disability when compared to the previous GAF scores of 55 or higher, and often 60 or higher, prior to this record.  See DSM-IV. 

The Veteran has not stated that she had worsening disability prior to July 2006 or contend that a date of claim earlier than July 2006 is warranted.  The Board also finds that records dating from January 2001 through June 2006 do not support a claim under § 3.157.  The VA treatment records dating from January 2001 through June 2006 reflect intermittent symptoms of depression and anxiety, with difficulty concentrating and completing tasks at work on occasion, low motivation, and feelings of apprehension at work, similar to those documented by the evidence at the time of the October 1998 rating decision.  Although the January 2001 VA treatment record reflects that the Veteran was on medication for her psychiatric symptoms, whereas there was no evidence that her symptoms were managed by medication at the time of the October 1998 rating decision, a difference in treatment does not in itself indicate a worsening of symptoms.  Indeed, a 10 percent rating already contemplates psychiatric symptoms managed by medication, and thus the fact that the Veteran's symptoms were treated with medication does not alone support entitlement to a rating greater than 10 percent, let alone the 30 percent rating then in effect, and therefore does not indicate worsening disability.  Moreover, this record otherwise suggests that the Veteran's symptoms had improved, noting that she was "doing well."  

The fact that there were fluctuations in the Veteran's symptoms during this period, sometimes in relation to the Veteran's decision to lower or discontinue prescribed medications, does not in itself indicate worsening of the anxiety disorder so as to constitute a claim under § 3.157.  For example, in April 2004, the Veteran reported that she stopped taking all of her psychiatric medications, and since then felt that her daytime anxieties had increased and sleep became disturbed.  About a month later, in May 2004, the Veteran began taking new psychiatric medication with "excellent results."  She did not feel anxious the next day.  Her sleep also improved.  A GAF score of 60 was assigned.  In December 2004, the Veteran stated that she continued to feel depressed, finding "no joys," and having "no positive emotions."  However, by January 2005, the Veteran felt better with increased emotional and physical stamina.  She had improved ability to concentrate at her job.  Around March 2005 (as indicated by the May 2005 VA treatment record), she called her treating psychiatrist stating that she was crying and "not as good."  Her medication was increased and since then she felt well, as noted in the May 2005 VA treatment record.  She liked her new job since she saw clients by appointment and felt less stress.  A GAF score of 75 was assigned.  A September 2005 VA treatment record reflects that the Veteran felt well in general, and reported that her anxiety and depression were well controlled with medication.  She reported getting a promotion at work.  

The fluctuations in symptoms summarized above do not indicate worsening of the Veteran's anxiety disorder based on examination findings or otherwise.  At the time of the October 1998 rating decision, the evidence also showed that the Veteran reported sadness most of the time, had symptoms of anxiety, stress, and depression, felt depressed, hopeless, helpless, and worthless, had short and long-term memory loss which caused her some difficulties in her personal relationships and job performance, especially under increased stress, had a tendency to "overreact" to everything, felt tense, had difficulty completing tasks, experienced some confusion, had difficulty with concentration and attention, had pressured speech on examination, had anxiety attacks (per her statement), and also exhibited obsessive-compulsive personality traits.  Thus, while the VA treatment records from this time period sometimes reflect intermittent worsening of the Veteran's mood or anxiety symptoms relative to other records from this period, with subsequent abatement, they do not reflect clinical findings based on examination that would indicate worsening of the disability since the October 1998 rating decision to establish a claim for increased benefits under § 3.157.  They might provide more details and information as to how the Veteran's anxiety and depression manifested in her daily life, but do not indicate that it was clinically worse than before.  Cf. 38 C.F.R. § 4.13 (2015) (providing, in pertinent part, that "[w]hen any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examination or use of descriptive terms").  Otherwise, every time the Veteran reported an uptick in symptoms, a new claim would be established.  Such a finding would contravene the requirement that there be examination findings that indicate worsening disability.  See Massie, 724 F.3d at 1328-29.  

The General Rating Formula also weighs against worsening disability prior to July 2006 when the VA treatment records are considered in light of its criteria.  The VA treatment records through June 2006 do not indicate that the Veteran had reduced reliability and productivity to warrant a rating of 50 percent or higher.  See 38 C.F.R. § 4.30.  Rather, they show a disability picture more consistent with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks with depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss contemplated by a 30 percent rating under the General Rating Formula.  See id.  Indeed, they show that the Veteran even received a promotion at work.  Thus, the VA treatment records from this time period do not indicate an increase in disability as defined under 38 U.S.C.A. § 5110(b)(3) to establish a claim for a higher rating under 38 C.F.R. § 3.157.  See Massie, 724 F.3d at 1329; Hazan, 10 Vet. App. at 519.  

Even if it could be argued that the Veteran's symptoms warranted a higher rating during this period, the VA treatment records themselves must have indicated an actual worsening compared to when her anxiety disorder was last evaluated by VA in the October 1998 rating decision sufficient to constitute a claim under section 3.157.  The Veteran's difficulty completing tasks at work, her interpersonal difficulties with co-workers, her perfectionism and problems balancing her concern for details with completing work assignments (as indicated in the September 1997 VA examination report), and her challenges with concentration and attention were already established and factored into the evaluation of her anxiety disorder at the time of the October 1998 rating decision.  

The Board also notes, and in the alternative, that the worsening of the Veteran's symptoms at this time were apparently very short-lived.  The Veteran would report increased anxiety or depression, and then a month later it would be noted that her symptoms had improved, sometimes due to changes or increases in medication.  For example, in December 2004, the Veteran stated that she continued to feel depressed, finding "no joys," and having "no positive emotions."  However, by January 2005, the Veteran felt better with increased emotional and physical stamina, and improved ability to concentrate at her job.  Temporary flare-ups or exacerbations of symptoms generally do not warrant an increased rating unless they last long enough to establish impairment of earning capacity on the basis of the increased symptoms.  Cf. Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (observing that "temporal considerations are important" when determining whether a VA examination must be performed during a flare-up, and that occasional short-lived flare-ups must be distinguished in this regard from those cases where a person experiences a worsened condition for weeks or months which impairs earning capacity); 38 C.F.R. § 4.1 (providing, in relevant part, that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability). 

The Board has also considered the June 2006 VA treatment record, which reflects that the Veteran was seen for an initial psychiatric assessment by a new clinician after being referred for triage for evaluation of her anxiety and depression.  This record was issued after the Veteran expressed her wish to change psychiatrists due to a "personality conflict" with the psychiatrist she had been seeing.  The fact that she wished to change psychiatrists does not indicate an actual worsening of disability so as to support a claim under § 3.157.  Her anxiety symptoms and difficulty coping with them was already established by the evidence at the time of the October 1998 rating decision.  Moreover, there is no indication in these records of a further decrease in work performance or functioning. 

In sum, and consistent with the Veteran's own statements in support of this appeal, the July 2006 VA treatment record establishes the earliest date of claim under § 3.157 based on worsening disability.  

Resolving reasonable doubt, the VA treatment records from July 2006 through December 2008 support assignment of a 50 percent rating based on reduced reliability and productivity due to disturbances of motivation and mood.  See 38 C.F.R. § 4.130, DC 9400.  They show that the Veteran had mind racing that caused errors at work, that she undertook many tasks at once without being able to stop, and that she would become overwhelmed at the workplace and sometimes experienced paralyzing anxiety.  They also show worsening depression, with crying episodes, and GAF scores of 49, indicating more serious symptoms.  See DSM-IV.  

Prior to January 2009, the preponderance of the evidence shows that the criteria for a rating of 70 percent or higher were not more nearly approximated.  On examination, the Veteran's speech, appearance, orientation, thought process and content, judgment, and insight were generally evaluated as normal or no abnormalities were noted.  Although she had ongoing depression and anxiety, she was able to work and manage her own household.  The evidence does not indicate that she had near-continuous depression or anxiety affecting the ability to function independently, appropriately and effectively.  Her going to thrift stores and buying things she did not need might show some impairment of impulse control, but not equivalent in severity to unprovoked irritability with periods of violence or similar severity.  Moreover, the evidence does not show that this practice actually affected her occupational functioning.  Similarly, her interpersonal difficulties at work, including due to boundary issues in her interactions with co-workers, "intense" emotions including anger, and mood swings, did not amount to difficulty adapting to stressful circumstances as contemplated in the criteria for a 70 percent rating, as she did not have significant missed time from work or other significant interference with occupational functioning, let alone an "inability" to establish and maintain effective work relationships.  See id.

The Board has also considered the Veteran's statements regarding the severity of her symptoms in the June 2010 NOD, June 2012 VA Form 9, and at the February 2016 Board hearing.  To the extent the Veteran was asserting that the symptoms she described in these statements were present from July 2006 through December 2008, the Board accords more evidentiary weight to the contemporaneous medical records with respect to what they show in terms of reported symptoms and examination findings than to the Veteran's statements made years later in support of a claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias[.]"). 

Accordingly, the criteria for a rating of 50 percent, but no higher, were met from July 2006 through December 2008.  

The Board has considered the one-year time period preceding the July 2006 date of claim, but finds that there was no ascertainable increase to support a rating greater than 30 percent during this time frame, for the reasons already discussed above.  See Hart, 21 Vet. App. at 509; Hazan v. Gober, 10 Vet. App. 511, 519 (1992); 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

A rating of 70 percent is warranted as of January 2009 for the Veteran's anxiety disorder.  Although the January 2009 VA treatment records do not in isolation show whether the criteria for a 70 percent rating were met at the time, they indicate worsening symptoms that eventuated in the Veteran's hospitalization and discontinuance of work in April 2009.  Specifically, the January 2009 VA treatment record shows that the Veteran had recently increased the daily dosage of her medications due to worsening symptoms, and had experienced a "small relapse of bipolar symptoms."  Just a few weeks later, the February 2009 VA treatment record reflects that the Veteran reported that she became depressed, had low energy, weeping, low motivation, and "not able to function on the job."  These symptoms and functional impairment, especially in light of the evidence from April 2009 forward, are equivalent in severity to near-continuous depression affecting the ability to function independently, appropriately and effectively.  See 38 C.F.R. § 4.130, DC 9410. 

In sum, assignment of a rating of 50 percent effective July 2006 and a rating of 70 percent effective January 2009 for the Veteran's anxiety disorder is granted.  Because the preponderance of the evidence shows that a claim for benefits was not submitted prior to July 2006 and that the criteria for a rating greater than 50 percent were not more nearly approximated prior to January 2009, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A rating of 50 percent for service-connected anxiety disorder is granted effective July 2006, but no earlier, subject to the laws and regulations governing payment of monetary benefits. 

A rating of 70 percent for service-connected anxiety disorder is granted as of January 2009, but no earlier, subject to the laws and regulations governing payment of monetary benefits. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


